DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
Acknowledgement is made of applicant’s claim for priority based on provisional Application No. 62/868,304 filed on 28 June 2019.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-16, and 18-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 1 and 13 recite “identifying location of the abnormal operating condition event in the distributed computing environment”. It is unclear whether this location refers to the topological location within the distributed computing environment (see, e.g., Specification, [0012]) or a geolocation, e.g., the geolocation of a web browser (see, e.g., Specification, [0015]).
Dependent claims 2-3, 5-12, 14-16, and 18-24 are rejected for at least by virtue of their dependency on their respective independent claims, and for failing to cure the deficiencies of their respective independent claims.
For purposes of examination, the first interpretation, i.e., the claimed “location” corresponding to a “topological location”, has been taken.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-24 are rejected under 35 U.S.C. 101 because the claims are directed to a judicial exception (i.e., an abstract idea) without significantly more.
Independent claims 1 and 13 recite a mental task or process of detecting an abnormal operating condition event, identifying the location of the abnormal operating condition event, identifying computer transactions overlapping temporally with the abnormal operating condition event, identifying entry services affected by the abnormal operating condition event, and quantifying an impact of the abnormal operating condition event on the identified entry service. These encompass an observation, evaluation, or judgment, and thus fall under the “Mental Processes” grouping of abstract ideas.
Similarly, the various dependent claims recite limitations that encompass an observation, evaluation or judgment, and thus fall under the “Mental Processes” grouping of abstract ideas, as follows:
Dependent claim 4 recites determining services affected by the abnormal operating condition;
Dependent claims 5 and 17 recite monitoring measurement values of a time series, and generating a triggering event when the measurement values exceed a threshold;
Dependent claims 9, 22, and 24 recite computing an impact rate for a given entry service (claim 9) / a particular user (claims 22 and 24) as a ratio between the number of computer transactions that use the given entry service (claim 9) / particular user (claims 22 and 24) affected by the abnormal operating condition and the number of computer transactions (claims 9 and 22) / number of visits (claim 24) that use the given entry service (claim 9) / are associated with a particular user (claims 22 and 24) not affected by the abnormal operating condition (claim 22), and that overlap temporally with the abnormal operating condition that are not affected by the abnormal operating condition (claim 9);
Dependent claim 10 recites computing a confidence interval for the impact rate and setting a lower bound of the confidence interval as an impact score;
Dependent claims 11-12 and 19-20 recite categorizing transactions according to an attribute (claims 11 and 19), or according to a functionality performed by the identified entry service or geolocation of a web browser used to initiate the computer transaction (claims 12 and 20), and quantifying an impact (claims 11-12) or number of users (claims 19-20) of the abnormal operating condition event on an identified entry service (claims 11-12) in each category of computer transactions; and
Dependent claim 23 recites comparing computer transactions comprising the retrieved visits with the identified computer transactions that overlap temporally with the abnormal operating condition, labeling a retrieved visit for a particular user as affected when a computer transaction comprising the given retrieved visit matches one of the identified computer transactions, and quantifying a number of visits for the particular user impacted by the abnormal operating condition.
Because the claims cover performance of the limitation in the mind but for the recitation of generic computer components, the claims fall within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.

The judicial exception is not integrated into a practical application of the idea. The claims recite various computing hardware components and the use of a data analytics “engine”, which are recited at a high level of generality and recited so generically that they represent no more than mere instructions to apply the judicial exception on a computer (see MPEP 2106.05(f)). These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer (see MPEP 2106.05(h)).
Independent claims 1 and 13 and dependent claim 23 recite the generic computing environment in which the steps are being performed (i.e., a distributed computing environment), and various types of data that are being collected, analyzed, etc. (e.g., computer transactions, abnormal operating conditions, entry services (claim 1), user discrimination data (claim 13), visits for a particular user (claim 23)). However, such limitations are nothing more than an attempt to limit the claims to a particular technological environment (i.e., a distributed computing environment), and/or insignificant field-of-use limitations (with regards to the various types of data).
Dependent claim 23 further recites retrieving visits for a particular user which occurred during the abnormal operating condition, which is nothing more than an insignificant pre-solution activity of retrieving data.

Dependent claims 2 and 15 recite receiving transaction events from one or more agents and storing the transaction events in a transaction repository. Similarly, dependent claims 3 and 16 recite receiving topology record events from one or more agents and storing the topology records in a topology model. These are nothing more than insignificant extra-solution activities. Additionally, the type of information being stored (i.e., transaction events, topology record events, the topology model including topology entities collectively describing a network topology of the computing resources) are nothing more than insignificant field-of-use limitations, describing the context rather than a particular manner of achieving the result.
Additionally, the claims further attempt to narrow the claims to the agents being instrumented in applications executing computing transactions in the distributed computing environment (claims 2, 3, 15 and 16), one or more agents generate the transaction events (claims 2 and 15) and topology record events (claims 3 and 16) by monitoring performance of the applications during execution of the computer transactions (claims 2 and 15) and portions of the network topology (claims 3 and 16) in the distributed computing environment. These are nothing more than an insignificant field-of-use limitation, describing the context rather than a particular manner of achieving the result. Alternatively, such limitations are nothing more than an attempt to limit the claims to a particular technological field—namely, a distributed computing environment with agents instrumented in applications in the distributed computing environment.

Dependent claim 4 recites the determining of services affected by the abnormal operating condition is based on the topology model. This is nothing more than an insignificant field-of-use limitation, describing the context rather than a particular manner of achieving the result. Such mere narrowing, by itself, is not enough to move the claims outside the abstract realm. See, e.g., BSG Tech1 at pp. 17-18 (“As a matter of law, narrowing or reformulating an abstract idea does not add ‘significantly more’ to it”).

Dependent claims 5 and 17 recite the triggering event including a plurality of information (e.g., a start time for the abnormal operating condition, etc.). This is nothing more than an insignificant field-of-use limitation, describing the context rather than a particular manner of achieving the result.

Dependent claims 6 and 18 recite retrieving computer transactions from a transaction repository having one of various characteristics. The retrieving step is an insignificant pre-solution activity; the type of information retrieved is nothing more than an insignificant field-of-use limitation, describing the context rather than a particular manner of achieving the result (i.e., there are no limitations confining the claims to how the retrieved data results in the stated goal or effect of the claimed invention).

Dependent claim 7 recites retrieving services used by a given computer transaction from the transaction repository, identifying an entry service from the retrieved services, and adding the identified entry service to a list of entry services affected by the abnormal operating condition. These are nothing more than insignificant extra-solution activities, i.e., the claims do not explain how—by what particular process or structure—the retrieved information is used in the identifying step (e.g., how the list of entry services might be integrated into the identifying step).

Dependent claim 8 recites querying topology data in the topology model, which is an insignificant extra-solution activity. Claim 8 further recites that the topology model includes topology entities which collectively describe a network topology of the computing resources comprising the distributed computing environment, which is an insignificant field-of-use limitation.

Dependent claim 9, 10, 22, and 24 recite various types of information used for calculating the ratio. However, such information is nothing more than insignificant field-of-use limitations, describing the context rather than a particular manner of achieving the result (i.e., such calculations do nothing more than merely narrow the abstract idea of quantifying an impact of the abnormal operating condition without integrating the quantification of the impact into a practical application of the idea).

Dependent claims 11-12 and 19-20 recite quantifying an impact (claims 11-12) or number of users (claims 19-20) of the abnormal operating condition based on the identified entry service (claims 11-12) in each category of computer transactions. These are nothing more than mere narrowing of the abstract idea to a generic factor, without specifying how the impact itself is quantified. Additionally, the type of categorization performed—i.e., according to an attribute (claims 11 and 19), or according to one of a functionality performed by the identified entry service or geolocation of a web browser used to initiate the computer transaction (claims 12 and 20) do not further limit how the impact is quantified, or how the categories are determined.
Similarly, claims 14 and 21 recite quantifying an impact of the abnormal operating condition on a particular user (claim 21) or by further comprising determining a number of unique identifiers for web browsers used to initiate one of the identified computer transactions where the user discrimination data is defined as an identifier for a web browser used to initiate one of the identified computer transactions (claim 14). 
However, merely stating the generic factors or information used in the quantification of the impact and/or categorization does not further limit how—by what particular process or structure—the impact is quantified. There is no hint as to how any of this information is sorted, weighed, and ultimately converted into a useable conclusion regarding the impact.2 Thus, such limitations represent nothing more than an insignificant field-of-use limitation, describing the context rather than a particular manner of achieving the result.

	The claims do not contain additional elements that are sufficient to amount to significantly more than the judicial exception.
As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements of memories, media, computer-executable instructions, processors, etc., amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.
	Dependent claims 2, 3, 7, 8, 15, 16, and 23 recite insignificant extra-solution activities of receiving, retrieving and storing data, which are well-understood, routine, and conventional activities. See MPEP 2106.05(d)(II) (“Receiving or transmitting data over a network, e.g., using the Internet to gather data” with regards to the receiving step; “Electronic recordkeeping” or “Storing and retrieving information in memory” with regards to the storing step).
	When viewed as an ordered combination, the claims and their additional elements do not amount to significantly more than the judicial exception. Firstly, the claims recite the steps at a high level of generality and not a specific means for performing those functions3, and encompass a variety of mental processes (i.e., evaluations, judgments, or observations). Accordingly, the claims recite an abstract idea.
	Secondly, even with the additional elements, the claim limitations fail to restrict how the goal is accomplished. The additional elements are primarily directed to insignificant field-of-use limitations, describing the context rather than a particular manner of achieving the underlying quantification of the impact that an abnormal operating condition has in the distributed computing environment. Merely stating the conditions under which the steps are executed only provides mere narrowing of what are otherwise abstract concepts. As stated previously however, merely narrowing or reformulating an abstract idea does not add “significantly more” to it.
	The claims also recite insignificant extra-solution activities of receiving, retrieving, and storing certain types of data, which is well-understood, routine, and conventional. Storing certain types of data is nothing more than insignificant field-of-use limitations, as addressed previously.
	However, none of these additional elements, when taken in combination with the abstract steps recited in the claims, further limit how—by what technical process or structure—the system operates to determines services or users affected by the abnormal operating condition, and how the impact (utilizing a particular process or structure) is quantified.
Thus, even when the claim elements are considered as a combination, they add nothing that is not already present when the elements are considered separately. There is nothing inventive about any of the claim details, individually or in combination, that are not themselves in the realm of abstract ideas.
Thus, for at least the aforementioned reasons, the claims are rejected under 35 U.S.C. 101 for being directed to a judicial exception (i.e., an abstract idea) without significantly more.


Allowable Subject Matter
Claims 9-10, 14, and 22-24 would be allowable over the prior art of record if the 35 U.S.C. 112(b), indefiniteness and 35 U.S.C. 101 rejections were overcome. No prior art rejection is presented for these claims, as no prior art was found to teach, suggest, or otherwise render obvious these limitations.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8 and 11-12 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Ambichl et al. (“Ambichl”) (US 2017/0075749 A1, incorporating by reference Greifeneder et al. (“Ambichl-IBR-350”) (US 2016/0105350 A1) at [0068]).
	Regarding claim 1: Ambichl discloses A computer-implemented method for reporting impact of an abnormal operating condition in a distributed computing environment, comprising:
	detecting an abnormal operating condition event in the distributed computing environment (Ambichl, [0051], where continuously received resource utilization and performance monitoring data is analyzed to detect abnormal events, e.g., abnormal increased average transaction response time, abnormal change of a parameter describing the statistic distribution of transaction response times, etc.);
	identifying location of the abnormal operating condition event in the distributed computing environment (Ambichl, [0069], where an infrastructure agent retrieves and extracts measurement data together with topology coordinate data that allows the identification of the corresponding topology component (i.e., “location”) described by the measurement data. The infrastructure event generator subsequently generates infrastructure events describing the topology entity (i.e., “location”) on which the unexpected event (e.g., unexpected levels of resource consumptions, i.e., “abnormal operating condition event”) occurred);
	identifying computer transactions that overlap temporally with the abnormal operating condition event and that are at least partially executed on the location of the abnormal operating condition event, where the computer transactions are executed in the distributed computing environment (Ambichl, [0234-0235], where step 2002 may fetch transaction trace data of transaction from the transaction repository 212 that are relevant for the events 224 (Ambichl, [0098]). Subsequent step 2003 determines the transaction load situation between smin and smax of the hypothesized effect event by fetching transaction traces executed during this time period. See also Ambichl, [0174] and [FIG. 9a], where the system selects transaction traces executed during the raise time between smin and smax of the hypothesized effect event. See Ambichl, [0064], where the transaction trace data is combined with infrastructure coordinate data to identify infrastructure components that executed parts of monitored transactions (i.e., “computer transactions…that are at least partially executed on the location of the abnormal operating condition event”));
	from the identified computer transactions, identifying entry services affected by the abnormal operating condition event, where the entry services provide an interface for users to interact with an application and the application implements at least a portion of a particular computer transaction (Ambichl, [0150-0151], where the system identifies a plurality of effect event types, i.e., “affected by the abnormal operating condition”, including “Service” types, based on the analysis of end-to-end transaction trace data (i.e., “from the identified computer transactions”)); and
	for each identified entry service, quantifying an impact of the abnormal operating condition event on the identified entry service (Ambichl, [0054], where a web browser 119 interacts with a monitored application by using service S1 122. The situation depicted in [FIG. 1] shows a set of events describing unexpected resource utilization and performance related conditions, e.g., problem P6 120 occurred at the set of browsers 119 interacting with the application via service S1). 

	Regarding claim 2: Ambichl teaches The method of claim 1 further comprises receiving, by a monitoring server, transaction events from one or more agents and storing the transaction events in a transaction repository residing on the monitoring server (Ambichl, [0078] and [FIG. 2], where transaction trace data 204 representing the process local view of a monitored transaction received by the monitoring server 229 is processed by a transaction correlator 219 which creates end-to-end transaction trace data describing individual transactions over thread and process boundaries where the created end-to-end transaction trace data is stored in a transaction trace repository 212 (i.e., “receiving, by a monitoring server, transaction events…and storing the transaction events in a transaction repository residing on the monitoring server”). See Ambichl, [0064], where transaction agents 203 send transaction trace data combined with infrastructure coordinate data to the monitoring server 229 (i.e., “receiving…transaction events from one or more agents”)), where the one or more agents are instrumented in applications executing computer transactions in the distributed computing environment and the one or more agents generate the transaction events by monitoring performance of the applications during execution of the computer transactions in the distributed computing environment (Ambichl-IBR-350, [0066-0067], where after transaction agents are installed and configured in processes potentially involved in the execution of transactions, e.g., applications (see Ambichl-IBR-350, [0064], where the system decides to monitor a specific application execution or computing environment), they start to monitor transaction executions and provide tracing data describing those transaction executions with step 409. See also Ambichl-IBR-350, [0054], where the transaction agents 306 use sensors 304 placed in the code that is executed by the monitored process to monitor the processing of parts of distributed transactions). 

	Regarding claim 3: Ambichl teaches The method of claim 1 further comprises receiving, by a monitoring server, topology record events from one or more agents and storing the topology records in a topology model (Ambichl, [0074], where infrastructure topology data is sent by infrastructure agents to the monitoring server 229, which integrates the infrastructure topology data received from various infrastructure agents with service topology data generated from transaction trace data received by transaction agents, which are integrated into a topology model 220), where the one or more agents are instrumented in applications executing computer transactions in the distributed computing environment (Ambichl-IBR-350, [0066-0067], where after transaction agents are installed and configured in processes potentially involved in the execution of transactions, e.g., applications (see Ambichl-IBR-350, [0064], where the system decides to monitor a specific application execution or computing environment), they start to monitor transaction executions and provide tracing data describing those transaction executions with step 409. See also Ambichl-IBR-350, [0054], where the transaction agents 306 use sensors 304 placed in the code that is executed by the monitored process to monitor the processing of parts of distributed transactions), the one or more agents generate the topology record events by monitoring portions of the network topology of the distributed computing environment (Ambichl, [0130], where the monitoring server receives and processes incoming infrastructure topology data to create and update the infrastructure related aspects of a topology model 220 describing the topology of the monitored system), and the topology model includes topology entities which collectively describe a network topology of the computing resources comprising the distributed computing environment (Ambichl, [0130], where the system analyzes the received infrastructure topology data to detect new topology entities or topology entity relationships not yet represented in the topology model). 

	Regarding claim 4: Ambichl teaches The method of claim 1 wherein identifying location of the abnormal operating condition event further comprises determining services that are affected by the abnormal operating condition, where determining service that are affected by the abnormal operating condition is based on the topology model (Ambichl, [0163], where the system utilizes the topology model 220 to identify services potentially affected by the infrastructure event. See also Ambichl, [0008], where events pertain to abnormal operating conditions of monitored application components). 

	Regarding claim 5: Ambichl teaches The method of claim 1 wherein detecting an abnormal operating condition event further comprises monitoring, by an anomaly detector residing on the monitoring server, measurement values of a time series and generating a triggering event when the measurement values exceed a threshold, where the triggering event includes a start time for the abnormal operating condition, an end time for the abnormal operating condition and a topological location for the abnormal operating condition in the distributed computing environment (Ambichl, [0273] and [0279-0281], where the event severity times series repository 2408 receives and processes the event severity notifications (i.e., “triggering event”) to incrementally create event time severity time series 2409 (i.e., “time series”). An event severity time series may contain a topology coordinates field 2411 identifying a specific topological entity (i.e., “topological location for the abnormal operating condition”). The system identifies those measurement values (i.e., “measurement values of a time series”) of the received event severity notification (i.e., “triggering event”) that are more severe (i.e., “abnormal operating condition”). The event severity notification is associated with a start/end time 2415 to indicate the start time of the event corresponding to the received event severity notification, in addition to an end time field 2415 to indicate the end time of the event). 

	Regarding claim 6: Ambichl teaches The method of claim 5 wherein identifying computer transactions that overlap temporally with the abnormal operating condition event further comprises retrieving computer transactions from a transaction repository, where the retrieved computer transactions have at least one of a start time which falls between the start time for the abnormal operating condition and an end time for the abnormal operating condition, an end time which falls between the start time for the abnormal operating condition and an end time for the abnormal operating condition, and a start time which falls before the start time for the abnormal operating condition and an end time which falls after the end time for the abnormal operating condition (Ambichl, [0234-0235], where step 2002 may fetch transaction trace data of transaction from the transaction repository 212 (i.e., “retrieving computer transactions from a transaction repository”) that are relevant for the events 224 (Ambichl, [0098]). Subsequent step 2003 determines the transaction load situation between smin and smax of the hypothesized effect event by fetching transaction traces executed during this time period. See also Ambichl, [0174] and [FIG. 9a], where the system selects transaction traces executed during the raise time between smin and smax of the hypothesized effect event (i.e., “a start time which falls before the start time for the abnormal operating condition”). See also Ambichl, [0221] and [FIG. 9a], where each event node record is checked, if the provided timestamp is within the raise time (between smin and smax) or the fall time (between emin and emax) of the event node record (i.e., “an end time which falls after the end time for the abnormal operating system”)). 

	Regarding claim 7: Ambichl teaches The method of claim 6 wherein identifying entry services affected by the abnormal operating condition event further comprises, for each identified computer transaction, retrieving services used by a given computer transaction from the transaction repository, identifying an entry service from the retrieved services (Ambichl, [0098], where the system analyzes the received service events to determine the start period to identify and fetch transaction traces from the transaction repository that are relevant for the events 224, where the fetched transaction trace data is analyzed to relate the transactions using both services identified by the service events to the transactions), and adding the identified entry service to a list of entry services affected by the abnormal operating condition (Ambichl, [0101-0103] and [FIGs. 4a-4c], where the system keeps s list of event node records 421 forming the event graph in addition to a list of event causality edge records 410 that connect event node records of the event graph. The event node record list includes effect event reference, e.g., see Ambichl, [0150], where the effect event type may be a service, i.e., thus in this manner, Ambichl discloses adding the impacted entities (which may include a service) to the list of event causality edge records). 

	Regarding claim 8: Ambichl teaches The method of claim 7 wherein identifying an entry service from the retrieved services further comprises querying topology data in a topology model (Ambichl, [0093], where the system accesses the topology model 220 (i.e., “querying topology data in a topology model”) to retrieve the parts of the topology model that are relevant for the events, which consists of the vertical topology component stack of the component on which the event occurred, the vertical topology component stack consisting of all services provided by the process group (i.e., “retrieved services”)), where the topology model includes topology entities which collectively describe a network topology of the computing resources comprising the distributed computing environment (Ambichl, [0130], where the system analyzes the received infrastructure topology data to detect new topology entities or topology entity relationships not yet represented in the topology model). 

	Regarding claim 11: Ambichl teaches The method of claim 1 further comprises categorizing the identified computer transactions by an attribute of the identified computer transactions captured by agents (Ambichl, [0080], where the service event generator groups transactions according to data attached to the transaction traces that describe the execution context of the transactions (i.e., “an attribute”), e.g., type and version of the web browser used to trigger the transaction and of the operating system running the web browser, or the geolocation of the web browser), and quantifying an impact of the abnormal operating condition event on the identified entry service in each category of computer transactions (Ambichl, [0230], where the impact factor 1904 specifies the value of the impact factor for the specific type of situation (i.e., “each category of computer transactions”). See also Ambichl, [0150], where the system defines an impact factor according to each event type including a service (i.e., “identified entry service”) where the type of shared entity would be “Operating System” (i.e., “category of computer transactions”)). 

	Regarding claim 12: Ambichl teaches The method of claim 1 further comprises categorizing the identified computer transactions by one of functionality performed by the identified entry service or geolocation of a web browser used to initiate the computer transaction (Ambichl, [0080], where the service event generator groups transactions according to data attached to the transaction traces that describe the execution context of the transactions (i.e., “an attribute”), e.g., the geolocation of the web browser), and quantifying an impact of the abnormal operating condition event on the identified entry service in each category of computer transactions (Ambichl, [0230], where the impact factor 1904 specifies the value of the impact factor for the specific type of situation (i.e., “each category of computer transactions”). See also Ambichl, [0150], where the system defines an impact factor according to each event type including a service (i.e., “identified entry service”) where the type of shared entity would be “Operating System” (i.e., “category of computer transactions”)).




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 13 and 15-21 are rejected under 35 U.S.C. 103 as being unpatentable over Ambichl et al. (“Ambichl”) (US 2017/0075749 A1, incorporating by reference Greifeneder et al. (“Ambichl-IBR-350”) (US 2016/0105350 A1) at [0068]).
	Regarding claim 13: Ambichl teaches A computer-implemented method for reporting impact of an abnormal operating condition in a distributed computing environment, comprising:
	detecting an abnormal operating condition event in the distributed computing environment (Ambichl, [0051], where continuously received resource utilization and performance monitoring data is analyzed to detect abnormal events, e.g., abnormal increased average transaction response time, abnormal change of a parameter describing the statistic distribution of transaction response times, etc.);
	identifying location of the abnormal operating condition event in the distributed computing environment (Ambichl, [0069], where an infrastructure agent retrieves and extracts measurement data together with topology coordinate data that allows the identification of the corresponding topology component (i.e., “location”) described by the measurement data. The infrastructure event generator subsequently generates infrastructure events describing the topology entity (i.e., “location”) on which the unexpected event (e.g., unexpected levels of resource consumptions, i.e., “abnormal operating condition event”) occurred);
	identifying computer transactions that overlap temporally with the abnormal operating condition event and that are at least partially executed on the location of the abnormal operating condition event, where the computer transactions are executed by applications in the distributed computing environment (Ambichl, [0234-0235], where step 2002 may fetch transaction trace data of transaction from the transaction repository 212 that are relevant for the events 224 (Ambichl, [0098]). Subsequent step 2003 determines the transaction load situation between smin and smax of the hypothesized effect event by fetching transaction traces executed during this time period. See also Ambichl, [0174] and [FIG. 9a], where the system selects transaction traces executed during the raise time between smin and smax of the hypothesized effect event. See Ambichl, [0064], where the transaction trace data is combined with infrastructure coordinate data to identify infrastructure components that executed parts of monitored transactions (i.e., “computer transactions…that are at least partially executed on the location of the abnormal operating condition event”));
	extracting user discrimination data from the identified computer transactions, where the user discrimination data groups computer transaction executed by the same user (Ambichl, [0273], where an event severity time series may identify a specific topological entity and an event list 2412 containing a list of event severity records 2413 describing events of the specific event type that occurred on the specific topological entity (i.e., “user”). See Ambichl, [0101], where the event information includes topology coordinates uniquely identifying the topology entity (i.e., “discrimination data”) on which the event occurred, e.g., a specific service, process group, etc.
	Although Ambichl does not appear to explicitly state that the specific topological entity corresponds to the claimed “user” or that the impact calculated for the specific situation pertains to “a particular user” as claimed, one of ordinary skill in the art would have been suggested to substitute Ambichl’s “topological entities” with the claimed “users”, in addition to substituting Ambichl’s impact calculation for a specific situation with the claimed particular user, with the motivation of including various types of impact to capture a broader range of what can be regarded as “impact” (i.e., the number of users affected by an abnormal operating condition can be seen as a type of “impact”), and in order to emphasize certain data of interest to the user, e.g., in this case, the impact an abnormal operating condition has on a particular user); and
	from the identified computer transactions and the user discrimination data, quantifying a number of users affected by the abnormal operating condition (Ambichl, [0230], where the impact factor 1904 specifies the value of the impact factor for the specific type of situation (i.e., “each category of computer transactions”). See also Ambichl, [0150], where the system defines an impact factor according to each event type including a service (i.e., “identified entry service”) where the type of shared entity would be “Operating System” (i.e., “category of computer transactions”). See Ambichl, [0227], where the system displays the number of topological entities or components affected by the event (i.e., “quantifying a number of users affected by the abnormal operating conditions”)).
	Although Ambichl does not appear to explicitly state that the number of topological entities or components affected by the event correspond to a number of users as claimed, one of ordinary skill in the art would have been suggested to substitute Ambichl’s “topological entities or components” with the claimed “users”, in addition to substituting Ambichl’s impact factor with the claimed number of users, with the motivation of including various types of impact to capture a broader range of what can be regarded as “impact” (i.e., the number of users affected by an abnormal operating condition can be seen as a type of “impact”).

	Regarding claim 15: Claim 15 recites substantially the same claim limitations as claim 2, and is rejected for the same reasons.

	Regarding claim 16: Claim 16 recites substantially the same claim limitations as claim 3, and is rejected for the same reasons.

	Regarding claim 17: Claim 17 recites substantially the same claim limitations as claim 5, and is rejected for the same reasons.

	Regarding claim 18: Claim 18 recites substantially the same claim limitations as claim 6, and is rejected for the same reasons.

	Regarding claim 19: Ambichl as modified teaches The method of claim 13 further comprises categorizing the identified computer transactions by an attribute of the identified computer transactions captured by agents (Ambichl, [0080], where the service event generator groups transactions according to data attached to the transaction traces that describe the execution context of the transactions (i.e., “an attribute”), e.g., type and version of the web browser used to trigger the transaction and of the operating system running the web browser, or the geolocation of the web browser), and quantifying a number of users affected by the abnormal operating conditions in each category of computer transactions (Ambichl, [0230], where the impact factor 1904 specifies the value of the impact factor for the specific type of situation (i.e., “each category of computer transactions”). See also Ambichl, [0150], where the system defines an impact factor according to each event type including a service (i.e., “identified entry service”) where the type of shared entity would be “Operating System” (i.e., “category of computer transactions”). See Ambichl, [0227], where the system displays the number of topological entities or components affected by the event (i.e., “quantifying a number of users affected by the abnormal operating conditions”)).
	Although Ambichl does not appear to explicitly state that the number of topological entities or components affected by the event correspond to a number of users as claimed or is quantified for each category of computer transactions, one of ordinary skill in the art would have been suggested to substitute Ambichl’s “topological entities or components” with the claimed “users”, in addition to substituting Ambichl’s impact factor with the claimed number of users, with the motivation of including various types of impact to capture a broader range of what can be regarded as “impact” (i.e., the number of users affected by an abnormal operating condition can be seen as a type of “impact”), and in order to group data in a particular manner for easier analysis/viewing by a user.

	Regarding claim 20: Ambichl as modified teaches The method of claim 13 further comprises categorizing the identified computer transactions by one of functionality performed by the computer transaction or geolocation of a web browser used to initiate the computer transaction (Ambichl, [0080], where the service event generator groups transactions according to data attached to the transaction traces that describe the execution context of the transactions (i.e., “an attribute”), e.g., the geolocation of the web browser), and quantifying a number of users affected by the abnormal operating conditions in each category of computer transactions Ambichl, [0230], where the impact factor 1904 specifies the value of the impact factor for the specific type of situation (i.e., “each category of computer transactions”). See also Ambichl, [0150], where the system defines an impact factor according to each event type including a service (i.e., “identified entry service”) where the type of shared entity would be “Operating System” (i.e., “category of computer transactions”). See Ambichl, [0227], where the system displays the number of topological entities or components affected by the event (i.e., “quantifying a number of users affected by the abnormal operating conditions”)). 
	Although Ambichl does not appear to explicitly state that the number of topological entities or components affected by the event correspond to a number of users as claimed or is quantified for each category of computer transactions, one of ordinary skill in the art would have been suggested to substitute Ambichl’s “topological entities or components” with the claimed “users”, in addition to substituting Ambichl’s impact factor with the claimed number of users, with the motivation of including various types of impact to capture a broader range of what can be regarded as “impact” (i.e., the number of users affected by an abnormal operating condition can be seen as a type of “impact”), and in order to group data in a particular manner for easier analysis/viewing by a user.

	Regarding claim 21: Ambichl as modified teaches The method of claim 13 further comprises quantifying an impact of the abnormal operating condition on a particular user (Ambichl, [0273], where an event severity time series may identify a specific topological entity and an event list 2412 containing a list of event severity records 2413 describing events of the specific event type that occurred on the specific topological entity).
	Although Ambichl does not appear to explicitly state that the specific topological entity corresponds to the claimed “user” or that the impact calculated for the specific situation pertains to “a particular user” as claimed, one of ordinary skill in the art would have been suggested to substitute Ambichl’s “topological entities” with the claimed “users”, in addition to substituting Ambichl’s impact calculation for a specific situation with the claimed particular user, with the motivation of including various types of impact to capture a broader range of what can be regarded as “impact” (i.e., the number of users affected by an abnormal operating condition can be seen as a type of “impact”), and in order to emphasize certain data of interest to the user, e.g., in this case, the impact an abnormal operating condition has on a particular user.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRENE BAKER whose telephone number is (408)918-7601. The examiner can normally be reached M-F 8-5PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NEVEEN ABEL-JALIL can be reached on (571)270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IRENE BAKER/Primary Examiner, Art Unit 2152                                                                                                                                                                                                        
15 May 2022


    
        
            
        
            
        
            
    

    
        1 BSG Tech LLC v. BuySeasons, Inc., 899 F.3d 1281 (Fed. Cir. 2018)
        2 See CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366 (Fed. Cir. 2011), pp. 20, footnote 4.
        3 See, e.g., Electric Power Group, slip op. at 2 (“At that level of generality, the claims do no more than describe a desired function or outcome, without providing any limiting detail that confines the claim to a particular solution to an identified problem. The purely functional nature of the claim confirms that it is directed to an abstract idea, not to a concrete embodiment of that idea”)